Citation Nr: 0211895	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1947 to May 1950.

This appeal arises from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied entitlement to service 
connection for a low back disability.  The veteran appealed 
this determination.

The Board of Veterans' Appeals (Board) notes that the 
November 1994 rating decision also denied entitlement to 
service connection for a gastrointestinal disorder, bilateral 
hearing loss, and tinnitus.  The veteran appealed these 
issues, however, the RO granted service connection for 
gastritis in October 1995 and bilateral hearing loss and 
tinnitus in August 1997.  The Board finds these later 
decisions were a full grant of all benefits sought on appeal 
regarding the issues of entitlement to service connection.

An internal VA memorandum dated in August 1997 directed that 
the veteran be contacted by telephone to see if he was 
satisfied with the grants of service connection.  A post-it 
stapled to this memorandum indicated that the veteran had 
been contacted.  His response was that he appreciated the 
grants of service connection, but was not "happy" with 
these grants.  However, this oral communication is not a 
notice of disagreement and the RO communicated appropriate 
information in September 1997.


FINDING OF FACT

Spondylolisthesis of the lumbosacral spine was first 
manifested during service.



CONCLUSION OF LAW

Spondylolisthesis was incurred in service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303; 
VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board is satisfied that all relevant facts, 
regarding the issue discussed below, have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  This development has included obtaining all 
pertinent medical evidence that is still in existence, 
obtaining a VA medical examination with an etiology opinion, 
and affording the veteran an opportunity to testify before 
VA.  It is acknowledged that the notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2) have not been 
adequately completed by VA.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002).  However, as the Board 
is granting all benefits sought on appeal in the decision 
below, further action regarding notification would merely 
delay a completely favorable result. 

Based on the favorable decision noted below, and as the 
veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, there is no prejudice to the veteran in 
proceeding with appellate review at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Congenital or developmental defects are not diseases within 
the meaning of legislation providing compensation.  38 C.F.R. 
§ 3.303(c).  However, if during an individual's military 
service superimposed disease or injury does occur to a 
congenital defect, service-connection can be awarded for the 
resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).

The veteran has testified that prior to his military service 
he did not have any problems with his back.  He claimed that 
he first injured his back in 1948 while lifting a 50 gallon 
drum.  The veteran asserted that he had been stationed at a 
remote Aleutian Island in Alaska that did not have any 
medical facility to treat this injury.  He claimed that his 
back had bothered him for the rest of his military service, 
but he had not sought medical treatment as the symptoms would 
come and go and reporting to sick call was discouraged by his 
superiors.  He testified that he had obtained a job with the 
railroad after leaving the military and his back again became 
symptomatic in 1951.  At that time, he sought treatment from 
a Dr. Van Zanck(?).  Members of the veteran's family and 
friends have submitted lay statements that reported the 
veteran had complained of back pain since his service in the 
military.

A review of the service medical records indicates that upon 
his entrance into active service in May 1947 the only 
musculoskeletal defect found was a scar on the left calf that 
was considered not disabling.  The service medical records do 
not show any treatment for back problems.  His separation 
examination of May 1950 found no defects with his spine or 
musculoskeletal system.  

In a letter dated in June 1994, Dr. Van Zanck indicated that 
the veteran had sought treatment for his back problems 
beginning sometime in the 1950's.  This physician indicated 
that these treatment records were now unavailable.  Dr. Van 
Zanck noted detailed symptomatology and corresponding 
treatment provided to the veteran.  An outpatient note from a 
chiropractor dated in February 1954 reported the veteran had 
back pain after lifting a heavy object at work the day 
before.  However, it was also noted that the veteran had 
experienced back pain prior to this injury.  A VA orthopedic 
examiner of July 1995 diagnosed spondylolisthesis of a 
minimal or first degree with displacement of L5 on S1 of less 
than 5 millimeters and bilateral pars interarticularis defect 
in the neural arch of L5.  He opined that this defect was 
undoubtedly congenital or developmental.  However, the 
physician commented that this disorder was asymptomatic until 
an episode of heavy lifting occurred in 1948 and the veteran 
had never regained the asymptomatic condition that existed 
prior to 1948.

The Board finds the veteran's testimony and supporting lay 
statements to be persuasive.  In fact, contemporaneous 
medical evidence consisting of the chiropractic record of 
February 1954 reveals that the veteran had ongoing back pain 
in the early 1950's.  As lay evidence is competent evidence 
regarding injuries and symptomatology, the Board determines 
that the evidence establishes that the veteran sustained a 
low back injury in 1948 that has remained symptomatic to 
varying degrees since that time.  While the VA examiner of 
July 1995 opined that the veteran's spondylolisthesis and 
bilateral pars interarticularis defect of the lumbosacral 
spine was congenital or developmental in nature, the Board 
notes that this physician made a medical determination that 
the congenital deformity had sustained an injury during the 
veteran's military service that resulted in a definite 
aggravation of symptomatology.  There is no clear and 
unmistakable evidence (obvious or manifest) of record that 
would refute this medical opinion.

Based on the lay and medical evidence, the Board finds that 
service connection is warranted for spondylolisthesis.  This 
finding is based on the a competent medical opinion that the 
veteran had a pre-existing congenital deformity of the 
lumbosacral spine that was aggravated by an in-service injury 
in 1948.  As the contemporaneous medical evidence and the 
July 1995 examiner's opinion indicates that this congenital 
deformity was asymptomatic prior to the 1948 injury, all 
current symptomatology of the lumbosacral spine is considered 
part of the service-connected disability.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt and resolved all such doubt in the veteran's favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this determination, the Board is aware that the 
VA examiner did not establish whether spondylolisthesis was a 
defect or a disease.  In this case, the result is the same.  
There is no evidence of preservice disability and there shall 
be no reduction in the evaluation due to preservice 
disability.


ORDER

Service connection for spondylolisthesis of the lumbosacral 
spine is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

